Name: Commission Regulation (EEC) No 46/88 of 7 January 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 88 Official Journal of the European Communities No L 7/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 46/88 of 7 January 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THI EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensator)' amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/ 87 (2), and in particular Articles 9 ( 2 ) and 6a (2) thereof, Having regard to Council Regulation (EEC ) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (/'), as last amended by Regu ­ lation (EEC) No 57/ 88 ( 4 ), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC ) No 16 / 7 / 85 were fixed by Commission Regulation (EEC) No 3938 / 87 ( 5 ); Whereas Commission Regulation (EEC) No 3153 / 85 (6), as last amended by Regulation (EEC ) No 3770/ 87 ( 7 ), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153 / 85 during the period 30 December 1987 to 5 January 1988 for the Spanish peseta , the Portuguese escudo and the Greek drachma necessitate that , by virtue of removal from applicability of the second indent of Article 5 ( 3 ) (a) of Regulation (EEC ) No 1677 / 85 , the monetary compensatory amounts should be updated for Spain , in the cereals and sugar sectors and for Portugal in the olive oil sector, and under the terms of Article 9 (2 ) of Regulation (EEC) No 1677 / 85 , the monetary compen ­ satory amounts should be updated for Greece in all sectors : Whereas , pursuant to Article 8 of Regulation (EEC) No 3153 / 85 , the monetary compensatory amounts should be updated for Spain in certain processed products sectors and for Portugal in the sugar and certain processed products sectors ; Whereas , however , the monetary gap for sectors other than sugar, cereals and certain processed products due to the variation in the Spanish peseta over the period from 30 December 1987 to 5 January 1988 is within the neutral margin laid down for the fixation of the monetary compensatory amounts ; Whereas , it should be made clear that the codes used are those of the combined nomenclature as defined by Council Regulation (EEC) No 2658 / 87 (8), as amended by Regulation (EEC) No 3985/ 87 ('), whereas the addi ­ tional codes are defined in the tables in the Appendix to Annex I to Regulation (EEC) No 3938 / 87 and whereas the additional table numbers shown in the parts refer to the chapter indicated in the first two headings of the codes of the combined nomenclature , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938 / 87 is amended as follows : 1 . The column 'Spain' in parts 1 , 7 and 8 of Annex I is replaced by that given in Annex I to this Regulation. 2 . The column 'Portugal' in parts 7 , 8 and 10 of Annex I is replaced by that given in Annex I to this Regu ­ lation . 3 . The column 'Greece ' in Annex I is replaced by that given in Annex I to this Regulation . 4 . Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 11 January 1988 . (') OJ No L 164 , 24 . 6 . 1985 , p , 6 . O OJ No L 182 , 3 . 7 . 1987 , p . 1 . O OJ No L 164 , 24 . 6 . 1985 , p . 11 . ( 4) OJ No L 6 , 9 . 1 . 1988 , P . 24 . ( 5 ) OJ No L 372 , 31 . 12 . 1987 . p . 1 . C) OJ No L 310 , 21 . 11 . 1985 , P . 4 . ( 7 ) OJ No L 355 , 17 . 12 . 19*7 , p . 16 . ( «) OJ No L 256 , 7 . 9 . 1987 , p . 1 . O OJ No L 376 , 31 . 12 . 1987 , p . 1 . No L 7/2 Official Journal of the European Communities 11 . 1 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1988 . For the Commission Frans ANDRIESSEN Vice-President 11 - 1 . 88 Official Journal of the European Communities No L 7/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN Table Additionalcode Notts Germany DM Nether ­ lands Ft United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland . £ Irl Spain Pta Portugal Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 1990 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1 1 2 3 3 1 1 7 285 7 286 7 287 7 288 7 289 7 285 7 286 8 150,9 8 150,9 13 245,3 13 245,3 8 150,9 8 150,9 7 743,3 7 743,3 7 743,3 7 449,1 7 449,1 8 150,9 8 150,9 7 743,3 7 743,3 9 882,0 9 311,4 11 411,3 3 667,9 7 898,2 7 598,0 7 898,2 7 898,2 17 508,3 10 672,5 10 428,7 11 818,8 11 106,7 11 818,8 8 313,9 7 898,2 10 840,6 7 898,2 7 898,2 8 313,9 7 898,2 7 898,2 7 598,0 - 1 000 kg - 322,15 322,15 407,57 407.57 322,15 322,15 298,47 294.58 294,58 283,39 283,39 322,15 322,15 294,58 294.58 391,29 358,15 451,00 144,97 300,47 289,05 300,47 300,47 512,86 422,60 396,74 467,11 453,42 467,11 328.59 304,44 412,41 300,47 300,47 328,59 304,44 300,47 289,05 INo L //4 Official Journal of the European Communities 11 . 1 . 88 \ | Positive li Negative CN Table Additional codc Note * Germany DM Nether ­ lands Fi United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1 1 1 7 285 7 286 7 285 8 313,9 7 898,2 7 898,2 7 898,2 10 840,6 7 598,0 13 408,3 8 313,9 7 898,2 8 966,0 7 898,2 - 1 000 kg - 328,59 300,47 300,47 300.47 412,41 289,05 510,10 328,59 304.48 354,36 300,47 ! 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1 4 7 286 7 290 7 898,2 7 898,2 10 840,6 12 389,3 7 898,2 7 598,0 10 428,7 7 598,0 7 598,0 8 313,9 8 313,9 8 313,9 7 898,2 300,47 300,47 412,41 471,33 300,47 289,05 396,74 289,05 289,05 328,59 328,59 328,59 300,47 1104 29 30 1104 29 91 1104 29 95 1104 29 99 4 4 4 4 4 4 4 1 1 7 291 7 292 7 293 7 290 7 291 7 292 7 293 7 285 7 286 7 898,2 8 313,9 7 898,2 7 898,2 7 898,2 8 313,9 7 898,2 8 313,9 7 898,2 7 898,2 7 898,2 300,47 328,59 304,44 300,47 300,47 328,59 304,44 328,59 304,44 300,47 300,47 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 1108 12 00 5 5 5 7 294 7 295 7 294 ( ! ) V) o 6 113,4 2 445,3 14 508,6 10 840,7 13 783,1 10 298,6 12 002,1 12 613,1 12 613,1 1 1 566,3 241,61 96,64 573,42 428,45 524,35 391,79 456,60 514,92 514,92 472,18 11 - 1 - 88 Official Journal of the European Communities No L 7/5 I Positive Negative CN Table Additionalcode Notrs Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 5 6 6 5 5 5 5 7 7 1 1 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 7 295 7 296 7 297 7 294 7 295 7 294 7 295 7 318 7 318 7 622 7 623 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 (') O O (') o o o (3 ) o oo &lt; 0(0 oo ( 2)( 3 ) oo oo (OO oo oo oo (OO oo oo (OO (OO (OO (OO oo 1 1 566,3 1 1 566,3 1 1 566,3 1 1 566,3 1 1 566,3 1 1 566,3 1 1 566,3 17 165,8 15 089,8 1 1 566,3 1 1 566,3 1 1 566,3 15 779,2 11 030,1 . 1 1 566,3 3 366,3 6 973,1 3 366,3 6 973,1 3 366,3 7 213,5 3 366,3 7 213,5 15 319,6 978,1 16 235,4 32 470,7 2 648,6 5 297,2 8 381,7 16 763,4 978,1 17 213,5 33 448,8 978,1 3 626,7 6 275,3 978,1 9 359,8 17 741,5 - 1 000 kg  472,18 472,18 472,18 472,18 472,18 472,18 472,18 700.78 616,03 472,18 472,18 472,18 644.17 450,29 472.18 131,44 272,27 131,44 272,27 131,44 281,66 131.44 281,66 625,41 38,66 662.79 1 325,58 108,13 216,25 342,17 684,35 38,66 701.45 1 364,24 38,66 146,78 254,91 38,66 380,83 723,01 No L 7/6 Official Journal of the European Communities 11 . 1 . 88 Positive I Negative I CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 10 31 2309 10 33 2309 10 51 2309 10 53 2309 90 31 2309 90 33 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 2 2 3 3 3 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 7 624 7 625 7 541 7 542 7 543 o (3 ) oo oo OO oo OO OO oo oo oo oo OO oo oo oo oo oo oo oo 0 o oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo o o oo oo oo 3 097,3 16 235,4 32 470,7 2 648,6 5 297,2 8 381,7 16 763,4 3 097,3 19 332,7 35 568,0 3 097,3 5 746,0 8 394,6 3 097,3 1 1 479,0 19 860,7 6 113,4 16 235,4 32 470,7 2 648,6 5 297,2 8 381,7 16 763,4 6 113,4 22 348,8 38 584,1 6 113,4 8 762,0 11 410,6 6 113,4 14 495,1 22 876,8 978,1 16 235,4 32 470,7  1 000 kg - 122,42 662,79 1 325,58 108,13 216,25 342,17 684,35 122,42 785,21 1 448,00 122,42 230,54 338,67 122,42 464,59 806,76 241,61 662,79 1 325,58 108,13 216,25 342,17 684,35 241,61 904,41 1 567,20 241,61 349,74 457,87 241,61 583,79 925,96 38,66 662,79 1 325,58 11 . 1 . 88 Official Journal of the European Communities No L 7/7 Positive Negative CN Table Additionalcode Notfj Germany 1 D.V j Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 90 33 2309 90 41 2309 90 43 2309 90 51 2309 90 53 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 2 2 3 3 3 3 3 3 3 3 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 7 624 7 625 7 541 7 542 7 543 7 544 7 545 7 546 7 547 7 548 oo on oo OO OC) OC) OO OC) OC) OC) OC) OC) OC) OC) OC) 0 0 OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) OC) 0 O OC) oo OC) OC) OC) OC) OC) oo 2 648,6 5 297,2 8 381,7 16 763,4 978,1 17 213,5 33 448,8 978,1 3 626,7 6 275,3 978,1 9 359,8 17 741,5 3 097,3 16 235,4 32 470,7 2 648,6 5 297,2 8 381,7 16 763,4 3 097,3 19 332,7 35 568,0 3 097,3 5 746,0 8 394,6 3 097,3 1 1 479,0 19 860,7 6 113,4 16 235,4 32 470,7 2 648,6 5 297,2 8 381,7 - 1 000 kg - 108,13 216,25 342,17 684,35 38,66 701,45 1 364,24 38,66 146.78 254,91 38,66 380,83 723,01 122,42 662.79 1 325,58 108,13 216,25 342,17 684,35 122,42 785,21 1 448,00 122,42 230,54 338,67 122,42 464,59 806,76 241,61 662,79 1 325,58 108,13 216,25 342,17 No L 7/8 Official Journal of the European Communities 11 . 1 . 88 Positive Negative CN Table Addition ^code Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 90 53 3 3 3 3 7 549 7 550 7 551 7 552 oo TO TO TO 16 763,4 6 113,4 22 348,8 38 584,1 - I 000 kg - 684,35 241,61 904,41 1 567,20 3 3 3 3 3 3 7 626 7 627 7 628 7 629 7 630 7 631 to oo oo coo oo 00 6 113,4 8 762,0 11 410,6 6 113,4 14 495,1 22 876,8 241,61 349,74 457,87 241,61 583,79 925,96 C) When completing the customs, formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product . O When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate . (J ) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading . 11 . 1 . 88 Official Journal of the European Communities No L 7/9 PART 2 SECTOR PIGMEAT Monetary compensatory amounts | \ Positive Negative CN Table Additionalcode Nous ( ¢( rnun . DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 1 1 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 3 3 3 3 3 3 7 039 7 054 7 039 7 054 7 039 7 054 I I 2 736,1 2 326,9 2 736,1 3 557,9 5 159,0 3 984,9 3 984,9 5 763,9 3 095,4 5 763,9 3 984,9 3 984,9 3 557,9 5 159,0 3 984,9 3 984,9 5 763,9 3 095,4 5 763,9 3 984,9 3 984,9 1 423,2 1 565,5 853,9 5 159,0 3 984,9 10 033,4 7 898,6 3 095,4 5 159,0 4 554,2 4 981,1 3 984,9 5 763,9 5 763,9 3 984,9 3 984,9 7 898,6 9 926,7  100 kg   No L 7/ 10 Official Journal of the European Communities 11 . 1 . 88 Positive Negative I CN Table Additionalcode Note * Germany DM Nether ­ lands F1 United Kingdom £ Belgium / Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Ponugal Esc 0210 19 81 0210 19 89 1601 00 10 1601 00 91 3 3 1 1 7 039 7 054 7 319 7 322 C ) m C )( 2 ) 10 033,4 5 159,0 5 159,0 4 981,1 8 361,2 6 688,9  100 kg   1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1 1 3 3 3 3 3 3 7 319 7 322 7 327 7 328 7 329 7 327 7 328 7 329 oo ex2 ) 5 692,7 4 554,2 3 984,9 4 625,3 5 159,0 8 717,0 5 336,9 3 984,9 7 293,8 4981,1  1602 49 11 1602 49 13 1602 49 15 3 3 3 3 3 3 3 3 3 7 327 7 328 7 329 7 327 7 328 7 329 7 327 7 328 7 329 5 159,0 8 717,0 4 981,1 3 984,9 7 293,8 4 981,1 3 984,9 7 293,8 4981,1  1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 3 3 3 1 1 7 327 7 328 7 329 7 319 7 322 3 984,9 4 803,2 3 842,6 3 984,9 3 202,2 2 383,8 4 625,3 4 803,2 2 383,8  (2) The monetary compensatory amounts applicable to sausages in con ­ tainers which also contain preservative liquid are based on the net weight, i . e . after the deduction of the weight of the liquid. (') If composite food preparations (including prepared dishes) contain ­ ing sausages are classified under heading No 1601 because of their composition , the monetary compensator)' amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin , which make part of these preparations . 11 - 1 - o ® Official Journal of the European Communities No L 7/ 11 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts || Positive Negative CN Table Additionalcode Notrs German ) DM Nether ­ lands H United Kingdom £ Belgium / Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Iri Spain Pta Portugal Esc 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 (') (') (') 0 E I I II \ I  100 kg live weight  8 480,5  8 480,5  8 480,5  8 480,5  8 480,5  0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 1 1 1 1 1 1 2 2 7 014 7 018 7019 7 014 7 018 7019 7 034 7 038 ( ; ) o o o ( 2 ) oo o  100 kg net weight  16 112,9  16 112,9  16 112,9  16 112,9  12 890,4  12 890,4  19 335,5  19 335,5  12 890,4  22 049,3  14 332,0  14 332,0  2 293,1  2 293,1  11 465,6  3 583,0  3 583,0  17 915,0  11 465,6  17 915,0  17 915,0  3 583,0  17 915,0  0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 4 4 4 4 7 330 7 331 7 332 7 332 22 049,3 17 915,0 12 890,4 18 402,7 18 402,7 18 402,7 18 402,7 11 024,6 7 378,0 7 378,0  No L 7/ 12 Official Journal of the European Communities 11 . 1 . 88 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a ) for heifers and cows , other than those intended for slaughter, of the grey, brown , and mottled yellow Simmental and Pinzeau breeds ; (b) for bulls , heifers and cows , other than those intended for slaughter , of the mottled Simmental breed , the Schwyz breed and the Friburg breed . (J ) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be grantea by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. ( 3) Entry under this subheading is subject to the production of a cer ­ tificate issued on conditions laid down by the competent authorities of the European Communities . 11 - 1 - Official Journal of the European Communities No L 7/ 13 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts l Positive \ Negative \ CN Table Additionalcode Noies Germanv Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 246,9 720,5 246,9 1 072,8 1 745,2 1 654,5 1 179,4 1 724,6 1 347,9 1 532,5 1 669,7 1 684,9 1 846,9 2 053,4 2 493,2 - 100 pieces -  1 00 kg   0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 2 770,3 2 363,6 2 584,6 2 463,7 1 532,5 1 669,7 1 684,9 1 846,9 2 493,2 2 770,3 2 363,6 2 584,6  0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 2 463,7 4 542,6 1 836,7 1 398,6 968,3 2 528,7 2 375,4 4 303,5 968,3 -3 538,3 2 031,5  iNo L 7 / 14 Official Journal of the European Communities 11 . 1 . 88 Positive Negative CN Table Additionalcode Notts Germany Nether ­ lands United Kingdom Belgium / Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal l DM FI £ Bfrs /Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 1 398,6 968,3 2 695,9 1 263,7 2 274,6 4 303,5 968,3 5 427,6 4 542,6 3 047,3 2 843,0 2 710,0 1 398,6 968,3 3 876,9 2 528,7 3 747,6 2 375,4 3 554,4 4 303,5 968,3 4 542,6 1 836,7 1 398,6 968,3 2 528,7 2 375,4 4 303,5 968,3 3 538,3 2 031,5 1 398,6 968,3 2 695,9 1 263,7 2 274,6 4 303,5 968,3 5 427,6 4 542,6 3 047,3 2 843,0 2 710,0 1 398,6 968,3 - 100 kg  11 - 1 - 88 Official Journal of the European Communities No L 7/ 15 Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 3 876,9 2 528,7 3 747,6 2 375,4 3 554,4 4 303,5 968,3 2 151,8 - 100 kg  0407 00 11 0407 00 19 514,6 176,3 100 pieces - - 100 kg   0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 2 2 2 7 323 7 324 7 323 1 554,6 7 275,7 3 171,5 3 389,1 7 027,0 1 803,4 3 369,8 4 733,9  1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 2 2 2 7 324 7 323 7 324 4 537,0 4 733,9 6311,8 855,0 6 311,8 855,0  No L 7/ 16 Official Journal of the European Communities 11 . 1 . 88 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ Positive Negative CN Table Additional code Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0401 0402 10 11 0402 10 19 1 2 2 2 2 7 058 7 059 7 074 7 078 7 079  100 kg  a+c a + c 9 680,7  4 995,2  1 577,9  9 680,7  I 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 3 3 1 1 1 1 1 1 1 1 1 1 4 4 4 5 5 5 1 3 1 1 1 1 1 1 1 1 1 1 1 1 1 7 089 7 089 7 058 7 058 7 058 i 7 058 | 7 058 I 7 058 ' 7 058 7 058 7 058 7 058 7 093 7 094 7 097 7 098 7 099 7 114 7 058 7 089 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 d + f d+f d + f d + f a +c a+c a+c+f a+c+f a+c a+c a+c+f a+c+f a+c a+c a+c a+c a+c ¢ a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 4 995,2  9 680,7  4 995,2  a+c a+c a+c a+c d + f d + f a+c+f a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a+c a+c a+c a+c &gt; 11 - 1 - 88 Official Journal of the European Communities No L 7/ 17 I PosPositive I Negative CN Table Additionalcode Notes German ) Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu Esc 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 1 1 1 1 1 1 1 6 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 118 a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 1 971,5  100 kg  a+ c a + c + f a+ c+ f a+ c + f a+ c + f a + c + f a+ c+ f 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 7 119 7 134 7 138 7 139 7 154 7 158 7 159 7 174 7 178 7 179 7 184 7 189 7 193 7 194 7 197 7 198 7 199 7214 7218 7219 7 222 7 223 7 224 7 225 2 020,8 5 997,9 6 149,6 9 432,8 9 668,6 11 387,4 11 672,0 407,9 418,1 509,9 522,6 16 996,1 17 421,0 b x coef b x coef b x coef b x coef b x coef b x coef b b x coef b x coef b x coef b x coef b 0406 10 10 7 7 7 7 7 7 7 7 226 7 227 7 228 7 229 7 230 7 231 7 232 12 037,0 14 097,1 8 275,5 1 1 036,8 3 761,6 5 601,3  0406 10 90 7 7 7 7 7 226 7 228 7 230 7 232 14 097,1 11 036,8 5 601,3  0406 20 10 0406 20 90 8 7 233 14 097,1  o L 7/ 18 Official Journal of the European Communities 11 . 1 . 88 Positive Negative CN Table Additionalcode Note '. Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I || 11 DM F1 £ Bfrs /Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0406 20 90 0406 30 10 0406 30 31 0406 30 39 8 9 9 9 9 9 9 9 9 9 9 9 9 9 7 2 34 7 235 7 236 7 237 7 238 7 239 7 235 7 236 7 237 7 238 7 239 7 235 7 236 7 237 19 037,8 5 074,5 7 450,0 10 850,2 12 867,2 5 074,5 7 450,0 10 850,2 12 867,2 5 074,5 7 450,0  100 kg   0406 30 90 0406 40 00 0406 90 1 1 0406 90 13 9 9 10 10 11 11 11 11 11 11 12 12 12 7 238 7 239 7 240 7 241 7 242 7 243 7 244 7 245 7 246 7 247 7 248 7 249 7 250 10 850,2 12 867,2 12 867,2 13 388,3 11 036,8 12 037,0 14 097,1 8 275,5 11 036,8 11 036,8 16 507,5  0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 12 12 12 12 12 12 13 13 14 14 14 7 248 7 249 7 250 7 248 7 249 7 250 7 251 7 252 7 254 7 255 7 256 11 036,8 16 507,5 11 036,8 16 507,5 15 162,4 12 037,0 14 097,1  0406 90 25 0406 90 27 14 14 14 14 14 7 254 7 255 7 256 7 254 7 257 12 037,0 14 097,1 8 275,5 11 - 1 - 88 Official Journal of the European Communities No L 7/ 19 I Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0406 90 27 0406 90 29 0406 90 31 0406 90 33 14 14 14 14 14 14 14 14 14 14 14 14 14 7 258 7 253 7 254 7 255 7 256 7 253 7 254 7 257 7 258 7 253 7 254 7 257 7 258 11 036,8 12 037,0 14 097,1 8 275,5 11 036,8 8 275,5 11 036,8 - 100 kg   0406 90 35 0406 90 37 0406 90 39 0406 90 50 15 15 15 15 15 15 14 14 14 14 14 14 14 7 259 7 274 7 277 7 259 7 274 7 277 7 254 7 255 7 256 7 253 7 254 7 257 7 258 12 037,0 14 097,1 12 037,0 14 097,1 12 037,0 14 097,1 8 275,5 11 036,8  0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 7 7 7 7 7 15 15 15 7 226 7 227 7 228 7 229 7 230 7 259 7 274 7 277 19 037,8 12 037,0 14 097,1 8 275,5 11 036,8 12 037,0 14 097,1  0406 90 75 0406 90 77 0406 90 79 15 15 15 15 15 15 15 15 7 259 7 274 7 277 7 259 7 274 7 277 7 259 7 278 12 037,0 14 097,1 12 037,0 14 097,1 8 275,5  No L 7/20 Official Journal of the European Communities 11 . 1 . 88 I Positive Negative CN Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal [T I DM F1 £ Bfrs /Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0406 90 79 0406 90 81 15 15 15 15 7 279 7 259 7 274 7 277 1 1 036,8 12 037,0 14 097,1  100 kg   0406 90 83 0406 90 85 0406 90 89 15 15 15 15 15 15 7 259 7 274 7 277 7 278 7 279 7 259 12 037,0 14 097,1 8 275,5 11 036,8  0406 90 91 0406 90 93 0406 90 97 15 15 15 15 7 7 7 7 7 7 7 274 7 277 7 278 7 279 7 226 7 231 7 232 7 226 7 231 7 232 7 226 12 037,0 14 097,1 8 275,5 11 036,8 3 761,6 5 601,3 3 761,6 5 601,3  0406 90 99 2309 10 15 7 7 7 7 7 4 7 231 7 232 7 226 7 231 7 232 7 553 3 761,6 5 601,3 3 761,6 5 601,3 999,3  4 4 4 4 4 4 4 4 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 1 998,7 2 998,0 3 747,5 4 197,2 4 497,0 315,8 631,6 947,4  4 4 4 4 4 4 4 4 4 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 1 184,2 1 326,3 1 421,0 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0 8 710,7  1 - Official Journal of the European Communities No L 7/21 Positive li Negative CN Table Additionalcode Notes Germany DM Nether ­ lands Fi United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 10 19 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 999.3 1 998,7 2 998,0 3 747,5 4 197,2 4 497,0 315,8 631,6 947.4 1 184,2 1 326,3 1 421,0 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0 8 710,7 - 100 kg   2309 10 39 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 999.3 1 998,7 2 998,0 3 747,5 4 197,2 4 497,0 315,8 631,6 947.4 1 184,2 1 326,3 1 421,0 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0 8 710,7  2309 10 59 4 4 4 4 4 4 4 4 4 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 999.3 1 998,7 2 998,0 3 747,5 4 197,2 4 497,0 315,8 631,6 947.4 No L 7/22 Official Journal of the European Communities 11 . 1 . 88 Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium / Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 10 59 4 4 4 4 4 4 4 4 4 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 1 184,2 1 326,3 1 421,0 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0 8 710,7  100 kg   2309 10 70 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 999.3 1 998,7 2 998,0 3 747,5 4 197,2 4 497,0 315,8 631,6 947.4 1 184,2 1 326,3 1 421,0 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0 8 710,7  2309 90 35 4 4 4 4 4 4 4 4 4 4 4 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 999.3 1 998,7 2 998,0 3 747,5 4 197,2 4 497,0 315,8 631,6 947.4 1 184,2 1 326,3  4 4 4 4 4 4 4 7 578 7 579 7 580 7 581 7 582 7 583 7 584 1 421,0 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0 8 710,7 1 11 . 1 . 88 Official Journal of the European Communities No L 7/23 \ Positive Negative CN ( Table Additionalcode No « t, Germany Nether ­ lands United Kingdom Belgium / Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ I DV Hi £ Bfrs /Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 90 39 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 L .. ....II 999.3 1 998,7 2 998,0 3 747,5 4 197,2 4 497,0 315,8 631,6 947.4 1 184,2 1 326,3 1 421,0 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0  100 kg   2309 90 49 4 4 4 4 4 4 4 4 4 4 4 4 4 7 584 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 8 710,7 999.3 1 998,7 2 998,0 3 747,5 4 197,2 4 497,0 315,8 631,6 947.4 1 184,2 1 326,3 1 421,0  2309 90 59 4 4 4 4 4 4 4 4 4 4 7 579 7 580 7 581 7 582 7 583 7 584 7 553 7 554 7 555 7 556 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0 8 710,7 999,3 1 998,7 2 998,0 3 747,5  4 4 4 4 4 7 557 7 558 7 559 7 569 7 573 4 197,2 4 497,0 315,8 631,6 947,4  No L 7/24 Official Journal of the European Communities 11 . 1 . 88 I Positive Negative CN Table Additionalcode N. : Gt : .H. 'I V DV Nether ­ land * Fi United Kingdom £ Belgium / Luxem ­ bourg Bfrs /Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 90 59 4 4 4 4 4 4 4 4 4 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 1 184,2 1 326,3 1 421,0 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0 8 710,7  100 kg   2309 90 70 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7 553 7 554 7 555 7 556 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 999.3 1 998,7 2 998,0 3 747,5 4 197,2 4 497,0 315,8 631,6 947.4 1 184,2 1 326,3 1 421,0 1 935,7 3 871,4 5 807,1 7 258,9 8 130,0 8 710,7   a b c d f  °/o milk fat/ 100 kg product  190,0  208,0   % non-fat dry lactic matter/ 100 kg product  82,8   lactic matter/100 kg product  96,8   % sucrose/ 100 kg product  28,6 1,339 fatty lactic dry matter and the weight of added sugar, contained in 100 kg of product , as well as whether or not whey and/or lactose and/ or casein and/or caseinates have been added, and where this is the case , the actual content by weight of these products and the lactose content of the added whey. Annex For certain milk products , for whii b the calculation of the compensa ­ tory amount is based on the component parts ot the final product , the applicant, when completing customs formalities , shall state on the dec ­ laration provided for this purpose : the weight of fat , the weight of non ­ 11 . 1 . 88 Official Journal of the European Communities No L 7/25 PART 6 SECTOR WINE Monetary compensatory amounts ll Positive Negative \ CN Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2204 21 25 5 5 5 5 5 7 431 7 432 7 434 7 587 7 588 0 0 0) o (') 2 714,9 2 714,9 119,0 2 714,9 119,0 I __ 2204 21 29 6 6 6 6 6 7 438 7 439 7 441 7 589 7 590 o (2) o o o 1 902,1 1 902,1 119,0 1 902,1 119,0  2204 21 35 8 8 8 8 7 449 7 451 7 591 7 592 o (') o o 2 714,9 119,0 2 714,9 119,0  2204 21 39 9 9 9 9 7 455 7 457 7 593 7 594 o (') o (') 1 902,1 119,0 1 902,1 119,0  2204 29 10 2204 29 25 2204 29 29 3 11 11 11 11 11 11 11 12 12 12 12 12 7 426 7 478 7 479 7 480 7 481 7 483 7 595 7 596 7 487 7 488 7 490 7 597 7 598 (') o o o o (') o (') (2 ) o o o o 119,0 2 714,9 2 714,9 2 714,9 2 714,9 119,0 2 714,9 119,0 1 902,1 1 902,1 119,0 1 902,1 119,0 2204 29 35 14 14 14 14 7 498 7 499 7 518 7 599 o o (') C ) 2 714,9 2 714,9 119,0 2 714,9  No L 7/26 Official Journal of the European Communities 11 . 1 . 88 Positive Negative CN Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium / Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM Fl £ Bfrs /Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2204 29 35 14 7 614 (') 119,0  2204 29 39 15 15 15 15 7 524 7 526 7 618 7 619 o o &gt; o (') 1 902,1 119,0 1 902,1 119,0  (') % vol/hl &lt;2) hi 1 . 88 Official Journal of the European Communities No L 7/27 PART 7 SECTOR SUGAR Monetary compensatory amounts | Positive Negative I CN Table Additionalcode German ) Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM Fl £' Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 3 3 3 3 3 3 3 3 4 5 5 7 334 7 335 7 334 7 335 7 334 7 335 7 334 7 335 7 337 7 340 7 340 0) (') n ( : ) O 2 386,6 2 386,6 2 386,6 2 386,6 2 386,6 2 386,6 2 386,6 2 386,6 2 857,1 2 857,1 2 857,1  100 kg ­ 113,29 113,29 113,29 113,29 113,29 113,29 113,29 113,29 133,88 133,88 133,88 698,44 698,44 698,44 698,44 698,44 698,44 698,44 698,44 916,15 916,15 916,15 1702 30 10 1702 40 10 1702 60 10 5 5 5 7 340 7 340 7 340  100 kg of dry matter  2 857,1 116,64 969,12 2 857,1 116,64 969,12 2 857,1 116,64 969,12 1702 60 90 8 8 8 7 345 7 346 7 347 o o ( 5 )  °/o sucrose content and 100 kg net  28,571 1,339 9,162 28,571 1,339 9,162 28,571 1,339 9,162 1702 90 30 5 7 340  100 kg of dry matter  2 857,1 116,64 969,12  °/o sucrose content and 1 00 kg net  1702 90 60 1702 90 71 1702 90 90 9 9 9 10 8 8 8 7 349 7 350 7 351 7 353 7 345 7 346 7 347 o C) C) ('} o o o 28,571 1,339 9,162 28,571 1,339 9,162 28,571 1,339 9,162 28,571 1,339 9,162 28,571 1,339 9,162 28,571 1,339 9,162 28,571 1,339 9,162  100 kg of dry matter  2106 90 30 5 7 419 I 2 857,1 116,64 969,12  °/o sucrose content and 100 kg net  2106 90 59 6 6 6 7 423 7 424 7 425 C) o o 28,571 28,571 28,571 1,339 1,339 1,339 9,162 9,162 9,162 No L 7/28 Official Journal of the European Communities 11 . 1 . 88 amount indicated multiplied by the sucrose content expressed as a percentage . (3 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regula ­ tion (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the *  Official Journal of the European Communities No L 7/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN Table Additionalcode Note ?. German ) Nether ­ lands United Kingdom Belgium / Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 * 8 712,6 9 960,5 14 321,0 1 097,7 1 480,9 2 264,9 8 712,6 9 960,5 14 321,0 1 097,7 1 480,9 2 264,9 2 351,8 2 351,8 1 698,2 1 698,2 1 910,3 1 910,3  10C kg 577,17 577,17 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 * *  * *  K ­ a- *- JNo L 7/ 30 Official Journal of the European Communities 11 . 1 . 88 \ Positive I Negative CN Table Additionalcode Nose? Germany DM Nether ­ lands Fi United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Ptt Portugal Esc 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 *  100 kg ­ 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 * 1 701,8 1 701,8 1 437,2 1 701,8 1 109,9   1905 30 99 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 4 4 5 5 6 585 7 585 6 586 7 586 1 514,1 2 307,0 2 805,2 3 242,4 4 000,5   2106 90 99 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7 001 7 002 7 003 7 004 7 005 1 185,7 2 314,3 1 689,0 3 291,4 1 302,9 1 302,9 1 185,7 2 314,3 1 689,0 3 291,4 617,1 1 157,1 1 671,4 2 391,4  742,08 1 055,40 742,08 1 055,40 535,95 766,82 Official Journal of the European Communities No L 7/31 Positive Negative CN Table Additionalcode Noies Get main Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Ltrs Dkr Lit FF Dr £ Irl Pta Esc  7 006 7 007 7 008 7 009 7 010 7011 7 012 7 013 939,9 1 479,9 1 994,2 2 714,2 689,6 1 306,7 1 846,7 2 361,0  100 kg ­ 535,95 766,82 535,95  7 015 7016 7 017 7 020 7 021 7 022 7 023 7 024 7 025 7 026 7 027 7 028 7 029 1 085,6 1 702,7 2 242,7 1 219,8 1 836,9 2 376,9 2 891,2 3 611,2 1 542,6 2 159,7 2 699,7 3 214,0 3 934,0  535,95 766,82 535,95 766,82  7 030 7 031 7 032 7 033 7 035 7 036 7 037 7 040 7 041 7 042 7 043 7 044 1 909,4 2 526,5 3 066,5 3 580,8 2 305,4 2 922,5 3 462,5 3 659,3 4 276,4 4 816,4 5 330,7 6 050,7  535,95 535,95 766,82  7 045 7 046 7 047 7 048 7 049 7 050 7 051 7 052 7 053 7 055 7 056 7 057 3 982,1 4 599,2 5 139,2 5 653,5 6 373,5 4 348,9 4 966,0 5 506,0 6 020,3 4 744,9 5 362,0 5 902,0  535,95 766,82 535,95 No L 7/32 Official Journal of the European Communities 11 . 1 . 88 Positive Megative CN Table Additionalcode Notes Gei many DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  7 060 7 061 7 062 7 063 7 064 7 065 7 066 7 067 7 068 7 069 7 070 7 071 6 534,5 7 151,6 7 691,6 8 205,9 8 925,9 6 857,3 7 474,4 8 014,4 8 528,7 9 248,7 7 224,1 7 841,2  100 kg  535,95 766,82 535,95 766,82  7 072 7 073 7 075 7 076 7 077 7 080 7 081 7 082 7 083 7 084 7 085 8 381,2 8 895,5 7 620,1 8 237,2 8 777,2 12 720,4 13 337,5 13 877,5 14 391,8 15 111,8 13 043,2  535,95 535,95 766,82  7 086 7 087 7 088 7 090 7 091 7 092 7 095 7 096 7 100 7 101 7 102 7 103 (,.) C 8) ( 1S ) ( 18 ) 13 660,3 14 200,3 14 714,6 13 410,0 14 027,1 14 567,1 13 806,0 14 423,1 470,4 1 087,5 1 627,5 2 141,8  535,95 535,95  7 104 7 105 7 106 7 107 7 108 7 109 7 110 7 111 7 112 7 113 (") (,.) D n &lt;") (,  ) &lt;") e 8 ) (") (,.) 2 861,8 793,2 1 410,3 1 950,3 2 464,6 3 184,6 1 160,0 1 777,1 2 317,1 2 831,4  766,82 535,95 766,82 535,95 11 . 1 . 88 Official Journal of the European Communities No L 7/33 Positive I Negative  CN Table Additional code Nuirs L- crniaiiV Nether ­ lands United Kingdom Belgium / Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM HI £ Bfrs/Lfrs Dkr Lii FF Dr £ Irl Pta Esc  7 115 7 116 7 117 7 120 7 121 7 122 7 123 7 124 7 125 7 126 7 127 7 128 7 129 7 130 7 131 7 132 7 133 7 135 7 136 7 137 7 140 7 141 7 142 7 143 7 144 7 145 7 146 7 147 7 148 7 149 7 150 7 151 7 152 7 153 7 155 7 156 7 157 7 160 7 161 7 162 7 163 7 164 7 165 7 166 7 167 (") (") (") (") o n n c f ) D n c) n (") c ") c s ) ( ,s ) ( IS , (") ( I ! ) r.) &lt;") {") (") ( 18j ( 1S ) (..) (") (") ( 18 i (") (") (") (") (") (") (") (") n n o n (") 1 556,0 2 173,1 2 713,1 1 690,2 2 307,3 2 847,3 3 361,6 4 081,6 2 013,0 2 630,1 3 170,1 3 684,4 4 404,4 2 379,8 2 996,9 3 536,9 4 051,2 2 775,8 3 392,9 3 932,9 4 129,7 4 746,8 5 286,8 5 801,1 6 521,1 4 452,5 5 069,6 5 609,6 6 123,9 6 843,9 4 819,3 5 436,4 5 976,4 6 490,7 5 215,3 5 832,4 6 372,4 7 004,9 7 622,0 8 162,0 8 676,3 9 396,3 7 327,7 7 944,8 8 484,8  100 kg  535,95 766,82 535,95 766,82 535,95 535,95 766,82 535,95 766,82 535,95 535,95 766,82 No L 7/34 Official Journal of the European Communities 11 . 1 . 88 I Positive Negative CN Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F! £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  7 168 7 169 7 170 7 171 7 172 7 173 7 175 7 176 7 177 7 180 7 181 7 182 7 183 7 185 7 186 7 187 7 188 7 190 7 191 7 192 7 195 7 196 7 200 7 201 7 202 7 203 7 204 7 205 7 206 7 207 7 208 7 209 7 210 7 211 7 212 7 213 7 215 7 216 7 217 7 220 7 221 7 260 7 261 7 262 7 263 r.) c) c) C ) n C 8 ) (. 8 ) (&gt;.) n c) ( ») ('.) c) c ) (..) ( is ) c ) n n (,.) (,.) c ) ( U ) (") (..) c s ) (") (,.) n (") (   ) « je ) (") ( 18 ) (") (") (") (") ( 1 8 ) n &lt;") ( 18 ) ( 18 ) (") (") !!Il 8 999,1 9 719,1 7 694,5 8 311,6 8 851,6 9 365,9 8 090,5 8 707,6 9 247,6 13 190,8 13 807,9 14 347,9 14 862,2 13 513,6 14 130,7 14 670,7 15 185,0 13 880,4 14 497,5 15 037,5 14 276,4 14 893,5 1 992,1 2 609,2 3 149,2 3 663,5 4 383,5 2 314,9 2 932,0 3 472,0 3 986,3 4 706,3 2 681,7 3 298,8 3 838,8 4 353,1 3 077,7 3 694,8 4 234,8 3 473,9 4 091,0 8 265,2 8 882,3 9 422,3 9 936,6  100 kg  535,95 766,82 535,95 535,95 535,95 535,95 766,82 535,95 766,82 535,95 535,95 11 . 1 . 88 Official Journal of the European Communities No L 7/35 Positive Negative I CN Table Additional code Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  7 264 7 265 7 266 7 267 7 268 7 269 7 270 7 271 7 272 7 273 7 275 f 18 ) / 18 \ / I8 \ / i8 \ / i 8 \ &lt;") (") (") &lt;") (") n I l 10 656,6 8 588,0 9 205,1 9 745,1 10 259,4 10 979,4 8 954,8 9 571,9 10 111,9 10 626,2 9 350,8  100 kg  766,82 535,95 766,82 535,95  7 276 7 280 7 300 7 301 7 302 7 303 7 304 7 305 7 306 7 307 &lt;") ( 1S ) / i *\ (") n (") (") (* ¢) ( ».) (") 9 967,9 9 747,0 3 187,4 3 804,5 4 344,5 4 858,8 5 578,8 3 510,2 4 127,3 4 667,3  535,95 766,82  7 308 7 309 7 310 7 311 7 312 7 313 7 315 7 316 7 317 7 320 0s ) (") ( ! 8 ) (..) (,.) (..) C 8 ) | 1S ) ( ,8 &gt; (") 5 181,6 5 901,6 3 877,0 4 494,1 5 034,1 5 548,4 4 273,0 4 890,1 5 430,1 4 669,2  535,95 766,82 535,95  7 321 7 360 7 361 7 362 7 363 7 364 7 365 7 366 7 367 7 368 7 369 7 370 7 371 7 372 ( 18 J ( 1 .) ( 1 .) (") (U) ( 18 ) o o n n n o (.,) ( is &gt; 5 286,3 8 415,0 9 032,1 9 572,1 10 086,4 10 806,4 8 737,8 9 354,9 9 894,9 10 409,2 11 129,2 9 104,6 9 721,7 10 261,7  535,95 766,82 535,95 766,82 No L 7/36 Official Journal of the European Communities 11 . 1 . 88 Positive Negative CN Table Additionalcode Notes Germany DM Nether ­ lands Fi United Kingdom £ Belgium/ Luxem ­ bourg Bfrs /Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pea Portugal Esc  7 373 7 375 7 376 7 380 7 400 7 401 7 402 7 403 7 404 7 405 7 406 7 407 7 408 7 409 ( 18 ) o n o c) c) (. 8 ) n n (") ( ») C 8 ) (..) n 10 776,0 9 500,6 10 117,7 9 896,8 4 283,0 4 900,1 5 440,1 5 954,4 6 674,4 4 605,8 5 222,9 5 762,9 6 277,2 6 997,2  100 kg  535,95 535,95 766,82 535,95 766,82  7410 7 411 7 412 7 413 7 415 7 416 7 417 7 420 7 421 7 460 7 461 7 462 7 463 7 464 7 465 7 466 c) c e ) ( is ) (,.) C 8 ) C 8 ) n (,.) C 8 ) (, 8 ) C 8) ( 18) ( 18 ) C 8 ) 4 972,6 5 589,7 6 129,7 6 644,0 5 368,6 5 985,7 6 525,7 5 764,8 6 381,9 8 552,2 9 169,3 9 709,3 10 223,6 10 943,6 8 875,0 9 492,1  535,95 535,95 766,82  7 467 7 468 7 470 7 471 7 472 7 475 7 476 7 500 7 501 7 502 7 503 7 504 7 505 7 506 7 507 C 8 ) 0 8 ) (") o n ( 18 ) (. 8 ) ( 18 ) ( 18 ) (, 8 ) (. 8 ) (") (") (") ( 1S ) 10 032,1 10 546,4 9 241,8 9 858,9 10 398,9 9 637,8 10 254,9 6 275,1 6 892,2 7 432,2 7 946,5 8 666,5 6 597,9 7 215,0 7 755,0  535,95 535,95 766,82 88 Official Journal of the European Communities No L 7/37 T" Positive Negative CN Table Addirionalcode Notes Germany Nether ­ lands United kingdom Belgium / Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal li DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  7 508 7 509 7 510 7 511 7 512 7 513 (") (") n n n n 8 269,3 8 989,3 6 964,7 7 581,8 8 121,8 8 636,1  100 kg  535,95 766,82 535,95  7 515 7 516 7 517 7 520 7 521 7 560 7 561 7 562 7 563 7 564 n n n c s ) &lt;") c ) ( IB ) (") (") 7 360,7 7 977,8 8 517,8 7 756,9 8 374,0 8 801,8 9 418,9 9 958,9 10 473,2 11 193,2  535,95 766,82  7 565 7 566 7 567 7 568 7 570 7 571 7 572 7 575 7 576 7 600 7 601 7 602 ( 18 ) (") (") ("&gt; ( 18 ) (") (") (") (") (") ( 18 ) ('*) 9 124,6 9 741,7 10 281,7 10 796,0 9 491,4 10 108,5 10 648,5 9 887,4 10 504,5 8 695,2 9 312,3 9 852,3  535,95  7 603 7 604 7 605 7 606 7 607 7 608 7 609 7 610 7611 7 612 7613 (") o (") (") ( U ) ( 18 ) ( 18 ) n (") (") (..) 10 366,6 11 086,6 9 018,0 9 635,1 10 175,1 10 689,4 1 1 409,4 9 384,8 10 001,9 10 541,9 1 1 056,2  535,95 766,82 535,95 766,82 535,95  7 615 7 616 7 617 7 620 7 621 7 700 ( 18 ) ( 18 ) (") ( 18 ) ( 18) ( 1 .) 9 780,8 10 397,9 10 937,9 10 177,0 10 794,1 9 726,3   No L 7/38 Official Journal of the European Communities 11 . 1 . 88 \ Positive Megative CN Table Additionalcode Notes ("  crn:.iny Nether ­ lands United Kingdom Belgium / Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  7 701 7 702 7 703 7 704 7 705 7 706 7 707 7 708 7710 7711 7712 7715 7716 7 720 7 721 7 722 7 723 7 725 7 726 7 727 7 728 7 73C 7 731 7 732 7 735 7 736 7 740 7 741 7 742 7 745 7 746 7 747 7 750 7 751 7 760 7 761 7 762 7 765 7 766 7 77C 7 771 7 780 7 781 7 785 7 786 (..) (") &lt;") (") (") O n n (") (") c) (u) (..) o ( U ) n ( i. ) C 8 ) n C 8) (,.) O ( 1 .) n c) n c.) ( ,s ) (..) ( ») (") (,.) c 8 ) (, S ) o n c) (, S ) (&gt; ¢) C 8 ) (,.) C 8 ) n (. ¢) E i 10 343,4 10 883,4 11 397,7 12 117,7 10 049,1 10 666,2 1 1 206,2 11 720,5 10 415,9 11 033,0 11 573,0 10 811,9 1 1 429,0 9 877,7 10 494,8 11 034,8 11 549,1 10 200,5 10 817,6 11 357,6 11 871,9 10 567,3 11 184,4 1 1 724,4 10 963,3 11 580,4 12 699,9 13 317,0 13 857,0 13 022,7 13 639,8 14 179,8 13 389,5 14 006,6 15 522,1 16 139,2 16 679,2 15 844,9 16 462,0 16 211,7 16 828,8 18 344,3 18 961,4 18 667,1 19 284,2  100 kg  535,95 766,82 535,95 535,95 535,95 88 Official Journal of the European Communities No L 7/39 Positive I Negative - CN Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal LJ DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  7 800 7 801 7 810 7 811 7 812 7 815 7 816 7 817 7 820 7 821 7 830 7 831 7 840 7 841 7 860 7 861 7 900 7 901 7910 7 911 7912 7915 7916 7 917 7 920 7 921 7 930 7 931 7 940 7 941 7 960 7 961 5 1xx 5 2xx 5 3xx 5 4xx 5 5xx 5 6xx 5 70x 5 71x 5 72x 5 73x 5 74x 5 75x 5 76x (") (") (") c 8 ) (") ( 18j (&gt;.) (..) (") (") (&gt;.) (' ¢  ) (",) (") ( 1S I (,.) 1 481,8 2 098,9 18 122,3 18 739,4 19 279,4 18 445,1 19 062,2 19 602,2 2 701,6 3 318,7 18 811,9 19 429,0 5 141,1 5 758,2 8 016,3 8 633,4 1 952,2 2 569,3 18 592,7 19 209,8 19 749,8 18 915,5 19 532,6 20 072,6 3 172,0 3 789,1 19 282,3 19 899,4 5 611,5 6 228,6 8 486,7 9 103,8 298,0 629,8 1 007,7 1 354,1 1 983,9 2 948,0 4 517,7 4 517,7 6 257,0 6 257,0 8 044,7 8 044,7 9 832,4  100 kg   No L 7/40 Official Journal of the European Communities 11 . 1 . 88 Positive Negative l CN Table Additionscode ,,y Nether - land ** United Kingdom Belgium / Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I F ! £ Bfrs/ Lfrs Dkr Lit FF Dr £ Irl Pta Esc  5 77x 5 7 8x 5 9xx 6 1 xx 6 2xx 6 3xx 6 4xx 6 5xx 6 6xx 6 7Qx 6 71x b 7 2x 6 73x 6 74x 6 75x 6 76x 6 77 x 6 78x 6 9xx | 1 9 832,4 11 620,1 298.0 204,9 433.2 693.1 931.3 1 364,5 2 027,6 3 107,2 3 107,2 4 303,5 4 303,5 5 533,1 5 533,1 6 762,6 6 762,6 7 992,2 204,9  100 kg   (*) See the additional code corresponding to the composition of the merchandise. ( 18 ) If the product contains reduced-price butter according to the Regulations mentioned in Table h of Fart 5 of this Annex , the amount indicated under additional code No 7xxx is reduced by the amount mentioned in Table 2 or 3 hereafter, as appropriate . The additional code to be declared shall be 5xxx or 6xxx respect ­ ively . 11 . 1 . 88 Official Journal of the European Communities No L 7/41 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts \ Positive Negative 1 CN Table Additionalcode Notre Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2007 91 10 2007 95 10 2007 99 20 2007 99 31 2007 99 33 2007 99 35 2007 99 39 4 5 5 5 5 5 5 7 385 7 387 7 387 7 387 7 387 7 387 7 387 1 428,6 1 428,6 1 428,6 1 428,6 1 428,6 1 428,6 1 428,6  100 kg   No L 7/42 Official Journal of the European Communities 11 . 1 . 88 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts \ Positive Negative CN Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F! £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Ptt Esc 1509 10 10 1509 10 90 1509 90 00 1510 00 10 1510 00 90 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 7 298 7 299 7 314 7 298 7 299 7 314 7 298 7 299 7 314 7 298 7 299 7 314 7 298 7 299 7 314 7 363,4 7 363,4 4 692,5 8 152,9 5 482,0 5 482,0 8 099,7 5 428,8 5 428,8 3 172,3 3 172,3 501,4 3 870,2 1 199,3 1 199,3  100 kg  372,53 372,53 372,53 415,68 415,68 415,68 409,79 409,79 409,79 143,47 143,47 143,47 175,04 175,04 175,04 11 . 1 . 88 Official Journal of the European Communities No L 7/43 ANNEX II Monetary coefficients Products fv ember State S Germany 1 Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033 / 80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/ 86)  Olive oil sector 0,986 0,990 0,990 0,986 0,986 0,990 0,990 0,986 1,084 1,158 1 , 109 1,175 1,175 1,123 1,158 1,175 1,158 1,175 1,175 1,090   1,042 1,042 1,016 1,042 1,053 1,010 1,014 1,042 1,053 1,042 1,042 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 1,469 1,469 1,375 1,366 1,366 1,394 1,331 1,469 1,366 1,469 1,366 1,366 1,281 1,020 1.035 1,021 1.036 1,036 1.035 1.036 1.035 1.036 1,013 1,013 1,013 1,013 1,097 1,097 1,012 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 1 £ (UK) = 1 £ (Irl) =2,831580,523666 0,137286 0,460437 0,154685 0,0512461 0,0457719 10,8652 11,1947 9,29578 55,2545 Bfrs/Lfrs 10,2187 Dkr 2,67895 DM 8,98483 FF 3,01849 F1 0,893178 £ (UK) I 951,37 Lit 212,021 Dr 218,451 Esc 181,395 Pta Bfrs /Lfrs. Dkr DM FF F1 £ (Irl ) £ (UK) Dr Esc Pta 61,8628 11,4408 2,99934 10,0594 3,37948 1,1196 ! 184,74 237,378 244,577 203,089 Bfrs /Lfrs Dkr DM FF F1 ^ .(Irl) Lit Dr Esc Pta